DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mazur et al. (US 2004/0010916).

Regarding claim 1, Mazur et al. disclose a first harmonic runout simulation hub, wherein the simulation hub comprises a measuring disc 14 and a clamping portion 13 detachably fixed together (see Fig. 2), wherein the clamping portion 13 is fixed in a middle of the measuring disc (Id.); the clamping portion 13 comprises a first positioning hole 26 for positioning and clamping (Id., clamping portion 13 is clamped via hole 26 with bolt), the first positioning hole is a cylindrical hole, and a cylindricity or cylindricity error of the first positioning hole is smaller than a preset value (the hole 26 is cylindrical hole as shown in Fig. 2, its degree of cylindricity must have some “preset value” because, for example when it is designed and 

Regarding claim 2, Mazur et al. disclose that the measuring disc 14 further comprises an end plate (plate defined by surfaces 42 and 43) arranged only at one end of the measuring cylindrical surface (see Fig. 2), and the end plate is integrally formed with the measuring cylindrical surface (Id.).

Regarding claim 3, Mazur et al. disclose that the clamping portion 13 further comprises a boss 13b assembled with the end plate, the end plate comprises a second 

Regarding claim 4, Mazur et al. disclose that the clamping portion 13 further comprises an end face positioning surface 28, the end face positioning surface is at one end of the clamping portion, and a perpendicularity between the end face positioning surface and the axis of the first positioning hole is smaller than a preset value (see Fig. 2, surface 28 is perpendicular to central axis of the first positioning hole and therefore its perpendicularity error is necessarily designed and set ahead of time to be smaller than some value, for example 100% perpendicularity error or whatever value represents perpendicularity error that corresponds to things being parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US 2004/0010916).

Regarding claim 5, Mazur et al. disclose that the clamping portion 13 further comprises a threaded hole 31, the axis of the threaded hole in a same direction as the axis of the first positioning hole (see Fig. 2, hole 31 is parallel to first position hole), and the end plate further comprises a screw through hole 45 matching the threaded hole (Id.); the clamping portion 13 and the end plate are fixed as follows: after the boss is assembled with the second positioning hole, screw 48 is passed through the screw through hole and screwed into the threaded hole for fixing (see par. 0018).
Mazur et al. differs from claim 5 in that Mazur et al. teaches only one threaded hole with one screw through hole and one screw, while claim 5 requires at least two of each of these elements. However, adding a one or more sets of a threaded holes with corresponding screw through holes and screws to the end plate of Mazur et al. would have been an obvious modification to the apparatus of Mazur et al. Such an addition would only require the duplication of these known elements to one or more other places around the end plate, requiring no new or innovative design or knowledge and would have yielded only predictable results because additional setting screws are commonly used in all types of fastening arrangements in order to ensure more secure fastening. As such, duplicating the holes and screws on other parts of the end plate would have been obvious to one of ordinary skill in the art in order to achieve this predictable advantage.

Regarding claim 6, Mazur et al. disclose that the end plate is provided with at least two lightening holes 46 uniformly distributed along a circumference (see Figs. 1, 3 and 5 .

Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. Applicant’s arguments hinge on the assertion by applicant that when claim 1 refers to “an axis” of the measuring cylindrical surface, and to “an axis of the first positioning hole,” that this should be interpreted to positively mean a central longitudinal axis of each respective element. Examiner must give the terms of the claim their broadest reasonable interpretation, and in this case, simply referring to “an axis” does not convey unambiguously that it must be the central longitudinal axis. This is because an axis can be any line of reference in space and an axis of an object could be any line of reference that relates to that object or can be defined by that object, e.g. an axis of symmetry, a tangential axis, an axis that runs through the object, etc. So if Applicant wishes to argue that that “an axis” in claim 1 refers to the central axis of a cylinder, then Applicant could simply put this language in the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL M. WEST/           Primary Examiner, Art Unit 2861